DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Rotation driving mechanism (looks like a shaft like feature in the drawings, para. [0035]) in claims 9-17.
Air inlet unit (looks like a component with air opening, para. [0035]) in claims 9-17.
Wafer carrier driving unit (plurality of gas pipelines, para. [0048]) in claims 14-17.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0244839 to Lindberg in view of US 2003/0233768 to Kaeppeler.
Claim 1: Lindberg discloses a heating apparatus (203/120, Fig. 1A-1C), comprising: a rotating stage (203 [disc-shaped carrier]), comprising a rotating axis (see Fig. 1A); a plurality of wafers (201 [wafer composites]), disposed on the rotating stage (203), wherein the rotating stage (203) drives the wafers to rotate on the rotating axis (“reference point x,” para. [0065]); a first heater (122 [heating element]), disposed under the rotating stage (203, see Fig. 1C), wherein the first heater (122) comprises a first width (width of 122) in a radial direction of the rotating stage; and a second heater (123 [heating element]), disposed under the rotating stage (203, see Fig. 1C), wherein the second heater (123) and the first heater (122) are separated from each other (see Fig. 1C), the second heater (123) comprises a second width (width of 123) in the radial direction of 
However Lindberg is silent on a plurality of wafer carriers, disposed on the rotating stage, wherein the rotating stage drives the wafer carriers to rotate on the rotating axis.
Kaeppeler discloses a plurality of wafer carriers (2 [substrate holders], Fig. 1-2), disposed on the rotating stage (1 [substrate holder carrier]), wherein the rotating stage (1) drives the wafer carriers to rotate on the rotating axis (para. [0019]), for the purpose of driving each substrate on each individual substrate holder in rotation about its own axis in addition to the axis relative to the stage (para. [0005]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the wafer above recess configuration of Lindberg with the wafer carrier configuration taught by Kaeppeler with motivation to drive each substrate on each individual substrate holder in rotation about its own axis in addition to the axis relative to the stage.
Claim 2: The apparatus of Lindberg in view of Kaeppeler discloses wherein the wafer carrier (2, Fig. 1, Kaeppeler, on 203 of Fig. 1C, Lindberg) comprises a wafer carrier diameter (diameter of 2 on 203), and a ratio of the first width to the wafer carrier diameter appears to be greater than 0.5 and less than 1 (see Fig. 1C where width of 122 appears to be between 0.5 and 1 as a ratio, to 122). 
Claim 3: The apparatus of Lindberg in view of Kaeppeler discloses wherein the first heater (123, Fig. 1C, Lindberg) comprises a first temperature, the second heater 
Claim 5: The apparatus of Lindberg in view of Kaeppeler discloses wherein a vertical projection of each of the wafer carriers (2, Fig. 1, Kaeppeler, on 203 of Fig. 1C, Lindberg) on the rotating stage (203) partially overlaps a vertical projection of the first heater (122) on the rotating stage (203), and a ratio of a vertical projection area of the first heater (122) on the wafer carrier (2) to an area of the wafer carrier (2) appears to be greater than or equal to 0.4 and less than or equal to 0.9 (see Fig. 1C, where this is apparent).
Claim 6: The apparatus of Lindberg in view of Kaeppeler discloses wherein a symmetry center of each of the wafer carriers (center of 2, Fig. 1, Kaeppeler, on 203 of Fig. 1C, Lindberg) appears to overlap a vertical projection of the first heater (122) on the wafer carriers (2, see Fig. 1C of Lindberg).
Claim 7-8: The apparatus of Lindberg in view of Kaeppeler does not disclose (claim 7) wherein there is a spacing between each of the wafer carriers and a first surface of the rotating stage; (claim 8) wherein there is a first spacing between a first wafer carrier of the wafer carriers and a first surface of the rotating stage, there is a second spacing between a second wafer carrier of the wafer carriers and the first surface of the rotating stage, and the first spacing is not equal to the second spacing.
Kaeppeler discloses (claim 7) wherein there is a spacing (spacing where 8 [gas cushion] is, Fig. 1-2) between each of the wafer carriers (2) and a first surface of the (claim 8) wherein there is capability of a first spacing between a first wafer carrier of the wafer carriers and a first surface of the rotating stage, there is a second spacing between a second wafer carrier of the wafer carriers and the first surface of the rotating stage, and the first spacing is not equal to the second spacing (see para. [0024] where 8 can be varied via the individual MFCs, para. [0011]). Kaeppeler discloses this for the purpose of controlling in such a way that the temperature does not drop below a minimum substrate holder speed (para. [0011]) and/or individually controlling temperature (heat transfer) from the heater to the substrate holder to the substrate (para. [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitations above as taught by Kaeppeler with motivation to control in such a way that the temperature does not drop below a minimum substrate holder speed and/or individually controlling temperature (heat transfer) from the heater to the substrate holder to the substrate.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Kaeppeler as applied to claims 1-3, 5-8 above, and further in view of US 2011/0259879 to Hanawa.
Claim 4: The apparatus of Lindberg in view of Kaeppeler discloses further comprising: a third heater (121 [heating element], Fig. 1C, Lindberg), disposed under the rotating stage (203, see Fig. 1C), wherein the third heater (121), the second heater (123), and the first heater (122) appear to be separated from one another (see Fig. 1C), the third heater (121) comprises a third width (width of 121) in the radial direction of the rotating 
However the apparatus of Lindberg in view of Kaeppeler does not explicitly disclose the third width is not equal to the second width.
Hanawa teaches that the various heating elements may be sized appropriately for the purpose of matching the diameter of the element to be heated (para. [0023]). It noted that regarding the second and third heater widths, optimization of sizing is obvious.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of sizing (between the second and third heater widths) as taught by Hanawa with motivation to match the diameter of the element to be heated.
Claims 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0244839 to Lindberg in view of US 2011/0185969 to Yang and further in view of US 2003/0233768 to Kaeppeler.
Claim 9: Lindberg discloses a system, comprising: a heating apparatus (203/120, Fig. 1A-1C), wherein the heating apparatus comprises: a rotating stage (203 [disc-shaped carrier]), comprising a rotating axis (see Fig. 1A); a plurality of wafers (201 [wafer composites]), disposed on the rotating stage (203), wherein the rotating stage (203) drives the wafers to rotate on the rotating axis (“reference point x,” para. [0065]); a first heater (122 [heating element]), disposed under the rotating stage (203, see Fig. 1C), wherein the first heater (122) comprises a first width (width of 122) in a radial direction of the rotating stage; and a second heater (123 [heating element]), disposed under the rotating 
However Lindberg is silent on a chemical vapor deposition system, comprising: a chamber; the heating apparatus disposed in the chamber, a plurality of wafer carriers, disposed on the rotating stage, wherein the rotating stage drives the wafer carriers to rotate on the rotating axis; and an air inlet unit, connected to the chamber and located above the rotating stage; a rotation driving mechanism, connected to the rotating stage and driving the rotating stage to rotate.
Yang discloses wherein the system is a chemical vapor deposition system (para. [0013], comprising: a chamber (100 [chamber], Fig. 1); the heating apparatus (110/122/120) disposed in the chamber (100), and an air inlet unit (118 [gas delivery plate] “air inlet” is interpreted as any gas inlet), connected to the chamber (100) and located above the rotating stage (110 [susceptor], Fig. 1); a rotation driving mechanism (122 [shaft]), connected to the rotating stage (110) and driving the rotating stage to rotate (para. [0016]), for the purpose of providing temperature uniformity in a chemical vapor deposition apparatus (para. [0005]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the kind of system, inlet, 
Kaeppeler discloses a plurality of wafer carriers (2 [substrate holders], Fig. 1-2), disposed on the rotating stage (1 [substrate holder carrier]), wherein the rotating stage (1) drives the wafer carriers to rotate on the rotating axis (para. [0019]), for the purpose of driving each substrate on each individual substrate holder in rotation about its own axis in addition to the axis relative to the stage (para. [0005]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the wafer above recess configuration of Lindberg with the wafer carrier configuration taught by Kaeppeler with motivation to drive each substrate on each individual substrate holder in rotation about its own axis in addition to the axis relative to the stage.
Claim 10: The apparatus of Lindberg in view of Yang and Kaeppeler discloses wherein the wafer carrier (2, Fig. 1, Kaeppeler, on 203 of Fig. 1C, Lindberg) comprises a wafer carrier diameter (diameter of 2 on 203), and a ratio of the first width to the wafer carrier diameter appears to be greater than 0.5 and less than 1 (see Fig. 1C where width of 122 appears to be between 0.5 and 1 as a ratio, to 122). 
Claim 11:
Claim 12: The apparatus of Lindberg in view of Yang and Kaeppeler discloses wherein a vertical projection of each of the wafer carriers (2, Fig. 1, Kaeppeler, on 203 of Fig. 1C, Lindberg) on the rotating stage (203) partially overlaps a vertical projection of the first heater (122) on the rotating stage (203), and a ratio of a vertical projection area of the first heater (122) on the wafer carrier (2) to an area of the wafer carrier (2) appears to be greater than or equal to 0.4 and less than or equal to 0.9 (see Fig. 1C, where this is apparent).
Claim 13: The apparatus of Lindberg in view of Yang and Kaeppeler discloses wherein a symmetry center of each of the wafer carriers (center of 2, Fig. 1, Kaeppeler, on 203 of Fig. 1C, Lindberg) appears to overlap a vertical projection of the first heater (122) on the wafer carriers (2, see Fig. 1C of Lindberg).
Claim 14-16: The apparatus of Lindberg in view of Yang and Kaeppeler does not disclose (claim 14) further comprising: a wafer carrier driving unit, disposed on the rotating stage and configured to drive the wafer carriers to respectively spin on a spinning axis; (claim 15) wherein the wafer carrier driving unit comprises a plurality of gas pipelines disposed in the rotating stage, and the gas pipelines are located under the wafer carriers; (claim 16) wherein there is a spacing between each of the wafer carriers and a first surface of the rotating stage; (claim 17)
Kaeppeler discloses (claim 14) further comprising: a wafer carrier driving unit (gas-flow feedline/6/7, Fig. 1-2), disposed on the rotating stage (1) and configured to drive the wafer carriers (2) to respectively spin on a spinning axis (axis of 2); (claim 15) wherein the wafer carrier driving unit (gas-flow feedline/6/7) comprises a plurality of gas pipelines (6 [passages]) disposed in the rotating stage (1), and the gas pipelines (6) are located under the wafer carriers (2, see Fig. 1-2); (claim 16) wherein there is a spacing (spacing where 8 [gas cushion] is) between each of the wafer carriers (2) and a first surface of the rotating stage (inside recess of 1); (claim 17) wherein there is capability of a first spacing between a first wafer carrier of the wafer carriers and a first surface of the rotating stage, there is a second spacing between a second wafer carrier of the wafer carriers and the first surface of the rotating stage, and the first spacing is not equal to the second spacing (see para. [0024] where 8 can be varied via the individual MFCs, para. [0011]). Kaeppeler discloses this for the purpose of controlling in such a way that the temperature does not drop below a minimum substrate holder speed (para. [0011]) and/or individually controlling temperature (heat transfer) from the heater to the substrate holder to the substrate (para. [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitations above as taught by Kaeppeler with motivation to control in such a way that the temperature does not drop below a minimum substrate holder speed and/or individually controlling temperature (heat transfer) from the heater to the substrate holder to the substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210130958 to Wu discloses the claimed invention in the disclosure, filed right after the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718